Citation Nr: 0803861	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  04-41 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
residuals of blunt trauma, left eye.  

2.  Entitlement to an increased disability rating for 
service-connected herniated nucleus pulposus (HNP), 
degenerative joint disease, L4-5, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected radicular symptoms, left lower extremity, 
associated with herniated nucleus pulposus (HNP), 
degenerative joint disease, L4-5, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected bacterial streptococcus viridans 
endocarditis, status post mitral valve and aortic valve 
replacement, currently evaluated as 60 percent disabling.




REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1997 to 
November 2002.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2003, a statement of the case was issued in November 2004, 
and a substantive appeal was received in December 2004.  A 
Board video conference hearing was held in September 2007.  
The record was held open for 30 days until October 19, 2007 
in order to obtain additional VA treatment records.  At the 
Board hearing, the veteran submitted additional medical 
evidence along with a statement waiving RO consideration of 
such evidence. 

In April 2007, the RO granted service connection for 
radicular symptoms, left lower extremity and assigned a 
separate 10 percent rating for this disability, effective 
from September 27, 2005.  Because this action by the RO in 
effect resulted in a separate rating for a symptom which was 
considered part and parcel of the service-connected herniated 
nucleus pulposis (HNP), degenerative joint disease, L4-5, the 
Board believes that this issue should also be viewed as being 
in appellate status.  

In his hearing testimony, the veteran suggested that he may 
want to raise a claim for service connection of a disability 
of the right eye.  Thus, this issue is referred back to the 
RO for any necessary action. 

The issue of entitlement to an increased disability rating 
for the veteran's service-connected bacterial streptococcus 
viridans endocarditis, status post mitral valve and aortic 
valve replacement is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of blunt 
trauma, left eye, is not manifested by visual acuity of 20/50 
in the left eye, active pathology or any other residuals.

2.  Prior to January 24, 2006, the veteran's service-
connected nucleus pulposus (HNP), degenerative joint disease, 
L4-5, was manifested by subjective complaints of pain; but 
without limitation of forward flexion to 60 degrees or less, 
muscle spasms resulting in an abnormal gait, abnormal spinal 
contour, ankylosis or incapacitating episodes of at least two 
weeks over the past 12 months. 

3.  From January 25, 2006, the veteran's service-connected 
nucleus pulposus (HNP), degenerative joint disease, L4-5, is 
manifested by flexion limited to 60 degrees, muscle spasm and 
hyperlordosis, but without severe loss of range of motion of 
the lumbar spine; forward flexion limited to 30 degrees or 
less; ankylosis; severe lumbosacral strain; or incapacitating 
episodes of at least four weeks over the past 12 months. 

4.  From November 27, 2002, the veteran's service-connected 
radicular symptoms, left lower extremity, were manifested by 
a disability picture consistent with mild incomplete 
paralysis of the sciatic nerve.

5.  Throughout the entire appeal period, the veteran's 
service-connected radicular symptoms, left lower extremity, 
have not been not productive of a disability picture 
consistent with moderate incomplete paralysis of the sciatic 
nerve.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of 
blunt trauma, left eye, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.2, 4.3, 4.7, 4.10, 4.75, 4.76, 4.76a, 4.84a, 
Diagnostic Codes 6009, 6011 (2007).

2.  Prior to January 24, 2006, the criteria for entitlement 
to a disability evaluation in excess of 10 percent for the 
veteran's service-connected nucleus pulposus (HNP), 
degenerative joint disease, L4-5, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a, Diagnostic Code 5292 (in effect 
prior to September 23, 2003), Diagnostic Codes 5235-5243 
(2007).

3.  From January 24, 2006, the criteria for entitlement to a 
disability evaluation of 20 percent, but no higher, for the 
veteran's service-connected nucleus pulposus (HNP), 
degenerative joint disease, L4-5, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 
4.7, 4.71a, Diagnostic Codes 5235-5243 (2007).

4.  From November 27, 2002, the criteria for entitlement to a 
disability evaluation of 10 percent, but no higher, for the 
veteran's service-connected radicular symptoms, left lower 
extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic 
Code 8520 (2007).

5.  Throughout the entire appeal period, the criteria for 
entitlement to a disability evaluation in excess of 10 
percent for the veteran's service-connected radicular 
symptoms, left lower extremity, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in a May 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the May 2004 VCAA letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in his possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  He was 
advised, at page 3, to submit information describing the 
additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the RO granted 
service connection for the disabilities on appeal in a 
February 2003 rating decision.  In November 2003, the veteran 
initiated an appeal from that determination as to the ratings 
assigned.  Subsequently, the RO provided VCAA notice to the 
veteran in May 2004.  The VCAA letter notified the claimant 
of what information and evidence is needed to substantiate 
the issues on appeal, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant in May 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to readjudication of the veteran's claim 
in the statement of the case and certification of the 
veteran's claim to the Board.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant. 
 
During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issues of increased ratings, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for increased ratings.  Further, in 
March 2006, the RO sent a letter to the veteran providing 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal.  Thus, the Board finds that the requirements set 
forth in Dingess/Hartman have been satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, hearing 
testimony and VA examination reports.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded VA examinations in October 2002, 
June 2004, September 2005 and October 2005.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
obtained contain sufficient information to decide the issues 
on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service- connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings. 
See Fenderson v. West, 12 Vet.App. 119 (1999).

Residuals of Blunt Trauma, Left Eye

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of blunt trauma 
of the left eye warrants a compensable rating.  The RO has 
rated this disability under the provisions of Diagnostic 
Codes 6009 and 6011.  Under Diagnostic Code 6009, when the 
disability is in chronic form, it is to be rated from 10 to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  Minimum rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6009.  Further, 
Diagnostic Code 6011 provides for a 10 percent rating for 
disability of the retina, with localized scars, atrophy, or 
irregularities, centrally located, with irregular, duplicated 
enlarged or diminished image (either unilateral or 
bilateral).  38 C.F.R.  § 4.84a, Diagnostic Code 6011.

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity.  38 C.F.R. § 
4.84a, Diagnostic Codes 6061 to 6079.  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a, Table V.

In this respect, a 10 percent disability rating is warranted 
for impairment of central visual acuity when vision in one 
eye is correctable to 20/40 and vision in the other eye is 
correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079. 

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6077, 6078.
 
A 30 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in both eyes is correctable to 20/70; (2) when vision 
in one eye is correctable to 20/100 and vision in the other 
eye is correctable to 20/70; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/50; (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40; or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50; or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6073, 6076.

A 50 percent disability rating is warranted for:  (1) 
corrected visual acuity of one eye is to 20/100 in both eyes; 
(2) corrected visual acuity is to 10/200 in one eye and to 
20/70 in the other eye; (3) corrected visual acuity is to 
5/200 in one eye and 20/70 in the other eye; or (4) blindness 
or anatomical loss of one eye and corrected vision in the 
other eye to 20/70 and 20/50, respectively.  38 C.F.R. 4.84a, 
Diagnostic Codes 6065, 6069, 6076, 6078.

A 60 percent disability rating is warranted for:  (1) 
corrected visual acuity of one eye is to 20/200 and the other 
eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual 
acuity of one eye is to 10/200 and the other eye is to 
20/100; (4) corrected visual acuity of one eye is to 5/200 
and the other eye is to 20/100; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. 
4.84a, Diagnostic Codes 6065, 6069, 6073, 6076.

A 70 percent disability rating is warranted for:  (1) 
corrected visual acuity to 20/200 in both eyes; (2) corrected 
visual acuity in one eye to 10/200 and 20/200 in the other 
eye; (3) corrected visual acuity in one eye to 5/200 and 
20/200 in the other eye; or (4) blindness or anatomical loss 
of one eye and corrected visual acuity to 20/200 in the other 
eye.  38 C.F.R. 4.84, Diagnostic Codes 6064, 6068, 6072, 
6075.

A 100 percent disability rating is warranted for:  (1) 
corrected visual acuity to 5/200, bilaterally; (2) blindness 
in one eye (having only light perception) and 5/200 in the 
other eye; (3) anatomical loss of one eye and corrected 
visual acuity to 5/200 in the other eye; (4) blindness in 
both eyes having only light perception; or (5) anatomical 
loss of both eyes.  38 C.F.R. § 4.84, Diagnostic Codes 6061, 
6062, 6063, 6067, and 6071.

Where only one eye is service-connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1); see also 
38 C.F.R. § 4.14 (manifestations not resulting from the 
service-connected disability may not be used in establishing 
the service-connected evaluation).  However, compensation is 
payable for the combinations of service-connected and 
nonservice-connected disabilities of blindness in one eye as 
a result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability as 
if both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a). 

The medical evidence of record has been reviewed.  The 
veteran was afforded a general VA examination prior to 
discharge from active duty in October 2002.  The examiner 
noted that the veteran was hit in the left eye with a 
baseball while on active duty.  The veteran reported that he 
was told he had clot in his retina and his visual acuity was 
less in the left eye.  The examiner noted that an optometric 
examination had been requested, which was done in November 
2002.  Vision for right eye corrected was 20/20 and vision 
for the left eye corrected was 20/25-3.  The examiner found 
no pain, periods of incapacitation, visual symptoms, 
malignant neoplasms, diplopia or visual field deficit.  The 
examiner described that the veteran had partial thickness of 
the macular hole of the left eye.  The examiner diagnosed the 
veteran with:  1.) lamellar (partial thickness) macular hole 
OS secondary to blunt trauma OS; and 2.) reduced vision OS 
secondary to number 1.  

The veteran was afforded another VA examination in June 2004.  
On examination, confrontation fields were FTFC all quads in 
the both eyes.  The assessment was maximum corrected visual 
acuity of 20/20 of the right eye and 20/20-2 of the left eye, 
and macular hole of the left eye as secondary to blunt force 
trauma, healed.  The examiner did not note any other 
residuals of the blunt trauma to the left eye.  

The veteran was afforded another VA examination in September 
2005.  Again, confrontation fields were FTFC all quads in the 
both eyes.  The assessment was maximum corrected acuity of 
20/15-1 of the right eye and 20/30+2 of the left eye, and 
history of blunt trauma left eye with lamellar/partial 
thickness macular left eye, stable vision/lesion.  The 
examiner did not note any other residuals of the blunt trauma 
to the left eye.  

The Board notes that a September 2005 general VA examination 
noted the blunt trauma to the left eye in which the veteran 
incurred macular hole in the left eye.  The veteran wore 
reading glasses since 2003.  Initially, the veteran had some 
double vision, but that had resolved.  He indicated that he 
looked a vertical line, but sometimes they looked curved.  
The examiner noted the findings of the September 2006 
optometry examination.  

The Board recognizes that it is unclear whether the claims 
file was reviewed at the VA examinations.  Nevertheless, all 
three of the VA examination reports showed that the veteran's 
eyes were thoroughly examined.  Further, the reports provided 
a detailed description of the current level of disability of 
the veteran's left eye.  Thus, the Board finds that these 
examinations are sufficient for rating purposes.  

VA treatment records have also been associated with the 
claims file and reviewed.  A September 2003 record showed 
that the veteran reported for a general eye examination.  The 
assessment was maximum corrected acuity of 20/20 the right 
eye and 20/25 of the left eye, and lamellar macular hole left 
eye stable with good acuity.  In August 2005, the veteran 
reported for another eye examination.  The assessment was 
maximum corrected acuity of 20/20 in the right eye and 
20/30+2 in the left eye, and macula hole left eye, stable.  
Further, an August 2006 treatment record showed that the 
veteran reported for another eye examination.  At this 
examination, the assessment was maximum corrected acuity of 
20/15 of the right eye and 20/20 of the left, and history of 
blunt trauma to the left eye with lamellar/partial thickness 
macular of the left eye, stable vision/lesion.  No other 
abnormalities of the left eye associated with the blunt 
trauma were noted at the examination.  

The veteran testified at the September 2007 Board hearing 
that vision in his left eye was skewed and angled.  He also 
indicated that colors looked different.  He has to close his 
left eye to read small text.  He also reported that he got 
headaches when he used his prescription glasses so he could 
not use them at this time.    

After a careful review of the evidence of record, the Board 
finds that a compensable disability rating is not warranted 
for the veteran's service-connected left eye disability.  
Initially, the Board notes that there have been no competent 
medical findings of active pathology or problems with the 
retina to warrant a 10 percent rating under Diagnostic Codes 
6009 and 6011.  Significantly, the June 2004 VA examination 
noted that he left eye was healed and the September 2005 VA 
examination indicated that the veteran had stable vision.  

Further, the Board notes that since the right eye is not 
service-connected, visual acuity of the right eye is 
considered to be normal.  See 38 C.F.R. § 3.383(a)(1); see 
also 38 C.F.R. § 4.14.  Thus, according to Table V, a 10 
percent disability rating would only be warranted when vision 
in the left eye is correctable to 20/50.  Such impairment has 
not been found in this case.  According to the medical 
evidence of record, the most restrictive visual acuity of the 
left eye was 20/30+2 documented in the August 2005 VA 
treatment record and September 2005 VA examination.  The 
remaining VA treatment records and VA examinations found 
better corrected visual acuity in the left eye, with the most 
recent VA treatment record in August 2006 showing 20/20 
visual acuity in the left eye.  Thus, in consideration of 
readings reflected in the VA treatment records and the VA 
examinations of record, the findings under Table V do not 
yield a 10 percent evaluation.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6078, 6079.  Based on the visual acuity readings, 
entitlement to compensable evaluation is not warranted.  38 
C.F.R. § 4.84a, Diagnostic Codes 6071-6079.

Further, compensable evaluations are also available under the 
diagnostic codes evaluating tuberculosis of the eye, 
glaucoma, benign and malignant new growths of the eyeball, 
conjunctivitis, and aphakia, however, none of these 
conditions have been demonstrated in the record as being 
associated with the veteran's blunt eye trauma and, thus, a 
higher evaluation under any of the diagnostic codes 
evaluating these disabilities is not warranted.  38 C.F.R. § 
4.84a, Diagnostic Codes 6010-6018, 6029.  A higher evaluation 
is also available for bilateral ectropion, entropion, 
lagophthalmos and epiphora.  However, again, none of these 
disabilities have been demonstrated in the record.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6020-6022, 6025.  Moreover, there 
has been no clinical finding of impairment of field vision.  
Thus, a higher rating is also not warranted under Diagnostic 
Code 6080.  

The Board recognizes the veteran's hearing testimony 
concerning his vision problems.  Nevertheless, the Board must 
base its decision on the medical evidence of record.  Thus, 
the Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against entitlement to a 
compensable evaluation for residuals of blunt trauma, left 
eye.  Thus, the reasonable doubt doctrine does not apply, and 
the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).

Herniated Nucleus Pulposus (HNP), Degenerative Joint Disease, 
L4-5

The veteran is also seeking an increased disability 
evaluation for his service-connected herniated nucleus 
pulposus (HNP), degenerative joint disease, L4-5.  The Board 
notes that prior to the veteran's claim, VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Therefore, the version of Code 5293 in 
effect prior to that date is not for consideration in this 
case since the effective date for service connection is 
November 27, 2002, the day after the veteran's discharge from 
service. 

Later, during the pendency of the appeal, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in its 
November 2004 statement of the case.  Therefore, the Board 
may also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5289 is 
applicable when there is ankylosis of the lumbar spine.  
Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion and a 40 percent rating for severe 
limitation of motion.  Under Diagnostic Code 5295 for 
lumbosacral strain, a 10 percent rating is warranted for 
characteristic pain on motion, an a 20 percent rating is in 
order with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 
maximum schedular rating of 40 percent is awarded when 
disability from lumbosacral strain is severe, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion. 

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 10 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, the 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, the 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
with loss of 50 percent or more of the height; a 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 30 percent rating is 
warranted for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; a 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months warrants a 10 percent 
evaluation and incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months warrants a 20 percent evaluation.  A 40 
percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent 
evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The October 2002 VA examination noted that the veteran 
indicated that back pain began in basic training 
predominantly over his left sciatic area radiating down his 
left leg to his left foot.  It was easier for the veteran to 
walk than stand.  He could walk approximately a mile and half 
and pain could get up to seven out of 10.   On physical 
examination of the low back, tenderness was revealed over the 
left sciatic notch, but not over the back.  He had normal 
deep tendon reflexes in the knees and ankles.  The gait was 
normal.  He had 90 degrees flexion, 20 degrees extension, 20 
degrees right and left flexion, and 40 degrees right and left 
rotation.  The diagnosis was low back pain with left sciatic 
involvement more likely than not due to degenerative disc 
disease, x-ray negative.  

The September 2005 general VA examination noted that the 
veteran complained of constant low back pain at 6-7/10.  He 
also indicated that he had a flare-up everyday to 9-10/10.  
He indicated that he had to stand up and walk and stretch 
every hour while he was at work.  He had left lower extremity 
numbness and tingling, but no problem with bowel or bladder 
function.  The examiner noted that a September 2005 MRI 
revealed no significant focal disk protrusion; regions of 
canal compromise seen outside the part interarticularis were 
somewhat thin on sagittal imaging; and left side pars defect 
was suggested.  A clear right sided pars defect was not 
visualized; however, visualization was relatively poor here.  
On physical examination, range of motion was 90 degrees 
flexion initially and with repetition, 35 degrees extension 
initially and with repetition; 30 degrees right and left 
lateral flexion initially and with repetition; and 45 degrees 
right and left lateral rotation initially and with 
repetition.  There were no additional limitations in range of 
motion or joint function following repetitions due to pain, 
fatigue, weakness, lack of endurance or incoordination.  The 
examiner observed that sensation was diminished in the left 
lower extremity as compared to the right.  Strength in the 
left was 4/5 and DTRS were diminished in the left as compared 
to the right.  The veteran used no assistive devices, but 
appeared to place more of his weight on the ride side during 
his gait.  The assessment was chronic low back pain which 
began while in service; MRI recently revealed no disk 
protrusions, but there was a left sided pars defect; full 
range of motion.  A contemporaneous x-ray of the lumbar spine 
showed no significant bony abnormality.  

The veteran was afforded a follow up VA orthopedic 
examination in October 2005.  The claims file was reviewed.  
The veteran claimed that in order to make it through the day, 
he had to get up every hour, stretch and walk to relieve his 
pack pain.  On physical examination, the veteran had normal 
straight leg raising, and there was no evidence of weakness 
or atrophy in the lower extremities.  Tendon reflexes were 
symmetrical.  The examiner noted the September 2005 MRI.  The 
examiner found that the veteran had no tenderness in his back 
and had full range of motion in the back on flexion, 
extension, lateral flexion and rotation.  He was able to 
squat and get up from squatting position.  He was able to 
stand on heels and toes.  However, the examiner noted that 
the lateral side of the left lower extremity was insensate 
when compared to more medially placed areas.  In sum, the 
veteran had sensory loss of the lateral half of his left 
side, left calf and left foot.  He also had sensory loss 
along the lateral side on left of his truck to the nipple 
line.  The examiner noted that the sensory loss simply did 
not follow any know anatomic pattern and distribution.  The 
examiner also observed that he did not follow the dermatomes 
and the veteran was grossly overweight.  The impression was 
congenital pars defect at L5, S1 on the left side.  The 
examiner found no evidence of disk herniation or ridiculous 
signs, but noted a history of back pain.  The examiner again 
noted that his sensory loss simply made no sense because it 
did not follow any know anatomic pathways.  Per DeLuca, the 
examiner noted that the veteran claimed he was able to play 
with his children.  He was able to keep up with his son, but 
he was unable to throw a ball.  The examiner opined that a 
person with chronic low back pain would obviously show some 
evidence of slowing of motion, inability to left objects and 
perform tasks requiring lifting.  On the other hand, the 
veteran demonstrated that he was able to move freely with his 
back at a fairly rapid speed.  He did not show any evidence 
of slowing down or any evidence of any other handicap or 
deficiency.  His pain level appeared to be minimal since he 
was able to carry out the task that the examiner described 
with full range of motion and without any slowing down.   

VA treatment records showed complaints of low back pain.  A 
May 2005 treatment record showed that the veteran indicated 
that he had intermittent back spasms.  The veteran denied 
bowel or bladder dysfunction.  He reported no leg weakness.   
However, he indicated that twice recently, the pain traveled 
down the back of his right leg, but not past the knee.  
Significantly, a January 2006 treatment record showed that 
the veteran indicated that his low back pain and left sciatic 
had exacerbated.  He now complained of left leg intermittent 
claudication, which improved by heel-knee position.  The 
examiner noted that it suggested that this was highly likely 
spinal origin and noted that a previous MRI revealed 
inflammatory change, which was a good reason for L5 
radiculopathy.  Another January 2006 treatment record showed 
that the veteran's back seemed to be progressing and affected 
his ability to sit and stand for prolonged periods.  On 
examination, he had mild lumbar spinal muscle spasms, left 
greater than right with tenderness and hyperlordosis.  He had 
60 degrees of forward flexion and approximately 15 degrees of 
extension noted as he went from sitting to standing.  A May 
2006 treatment record showed that the veteran had been in a 
motor vehicle accident when he was on his moped and had his 
side hit by a car.  Further, a September 2007 treatment 
record noted that the motor vehicle accident aggravated the 
veteran's low back pain with exacerbation that could reach 
seven out of 10.  The veteran had no bowel or bladder 
incontinence.  He reported a radiating pain down to the left 
foot while traversing stairs.  The examiner noted that the 
numbness was present prior to the accident extending to the 
left arch, but since the motor vehicle accident, the numbness 
extended to the toes.  The assessment was low back pain and 
increasing radicular symptoms since accident, about 20 
percent worse.  

At the September 2007 Board hearing, the veteran testified 
that he had an ongoing problem with back spasms that occurred 
pretty much throughout the day and night.  He indicated that 
he experienced constant left leg numbness as well as pain 
from the hip down to his foot, which gave him problems 
walking.  He reiterated that while at work, he had to get up 
every hour to relieve his symptoms. 

The Board must now determine whether an increased rating is 
warranted under both the new and old criteria for limitation 
of motion because these revisions in the rating criteria 
became effective during the pendency of the appeal; and under 
the new criteria for intervertebral disc syndrome, which 
became effective prior to the veteran's discharge from 
service.  Initially, the Board finds that a 20 percent rating 
is warranted for the veteran's service-connected herniated 
nucleus pulposus (HNP), degenerative joint disease, L4-5, 
effective from the January 24, 2006 treatment record, which 
showed that the veteran's low back disability was manifested 
by flexion limited to 60 degrees, muscle spasms and 
hyperlordosis.  The veteran also testified to having frequent 
back spasms.  Thus, the Board concludes that when resolving 
all benefit of the doubt in favor of the veteran, the 
veteran's disability picture for his low back disability as 
of January 24, 2006 more nearly approximates the criteria for 
a 20 percent rating under the new general rating formula.  
See Fenderson.  

However, a rating in excess of 10 percent is not warranted 
prior to January 24, 2006.  Although the October 2002 VA 
examination prior to discharge noted some slight limitation 
of motion on extension as well as right and left flexion, the 
September 2005 and October 2005 VA examinations found that 
the veteran had full range of motion with no additional 
limitation as discussed in DeLuca.  Further, during this 
period, there were no objective medical findings of muscle 
spasms or abnormal spinal contour, which again are the 
criteria for higher 20 percent rating.  Moreover, there was 
no documentation of incapacitating episodes requiring 
physician prescribed bed rest for at least two weeks over the 
past twelve months.  In sum, prior to January 24, 2006, the 
veteran's low back disability picture more nearly 
approximated the current 10 percent rating.  

Further, a rating in excess of 20 percent is not warranted 
from January 24, 2006.   There has been no medical evidence 
showing that the veteran has been prescribed bed rest due to 
incapacitating episodes having a total of at least four weeks 
during the past 12 months to warrant a 40 percent rating for 
intervertebral disc syndrome under Diagnostic Code 5243.  

Further, based on the medical evidence of record, the Board 
finds that when applying the new general rating formula to 
the veteran's low back disability, there is no competent 
medical evidence to warrant a rating in excess of 20 percent.  
There was no objective finding of forward flexion of the 
thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine to warrant a 40 
percent rating.  The most restrictive range of motion 
documented in the January 2006 treatment record found forward 
flexion to be 60 degrees.  Further, there has been no 
indication that there was ankylosis of the lumbar spine.  

Similarly, under the old criteria, Diagnostic Code 5292 for 
limitation of motion of the lumbar spine, a maximum 40 
percent rating is not warranted because limitation of motion 
has not been found to be severe.  As previously stated, the 
January 2006 VA treatment record found forward flexion to 60 
degrees.  Further, Diagnostic Code 5289 under the old 
criteria for the lumbar spine is not applicable in this case 
because again there is no evidence of ankylosis of the lumbar 
spine.  

The Board acknowledges that the veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  Nevertheless, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 20 percent.  

Under the old criteria of Diagnostic Code 5295 for 
lumbosacral strain, there has also been no medical evidence 
of listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space or abnormal mobility on forced motion, which are 
necessary findings to achieve a 40 percent rating under 
Diagnostic Code 5295.  

With respect to neurologic abnormalities pursuant to Note (1) 
of the general rating formula for disease and injuries of the 
spine, there has been no objective finding of neurological 
abnormalities associated with the veteran's low back 
disability, with the exception of the veteran's radicular 
symptoms of the left lower extremity for which the veteran 
has already been awarded service-connection and assigned a 10 
percent disability rating.  The medical evidence of record 
shows that there have been no objective findings of bowel or 
bladder dysfunction.  Thus, an additional separate rating is 
not warranted for any other neurological symptoms besides 
left lower extremity radiculopathy. 

In conclusion, a 20 percent rating, but not higher, is 
warranted for the veteran's service-connected herniated 
nucleus pulposus (HNP), degenerative joint disease, L4-5, 
from January 24, 2006.  However, a preponderance of the 
evidence is against a rating in excess of 10 percent prior to 
January 24, 2006.  Further, a preponderance of the evidence 
is against a rating in excess of 20 percent for the veteran's 
service-connected herniated nucleus pulposus (HNP), 
degenerative joint disease, L4-5, from January 24, 2006.  As 
the preponderance of the evidence weighs against awarding 
higher ratings in those instances, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  
Nevertheless, should the veteran's service-connected 
disability increase in severity in the future, he may always 
advance a new claim for an increased rating.

Radicular Symptoms, Left Lower Extremity

The present appeal also includes the issue of a rating in 
excess of 10 percent for the veteran's service-connected 
radicular symptoms, left lower extremity associated with 
herniated nucleus pulposus (HNP), degenerative joint disease, 
L4-5.  The RO has rated the veteran's radicular symptoms, 
left lower extremity, by analogy, under Diagnostic Code 8520.  

Essentially, the same evidence discussed in the previous 
analysis with respect to the veteran's service-connected low 
back disability is applicable to this analysis.  However, it 
appears that in September 2007 the veteran had a VA 
examination for his radicular symptoms.  The veteran 
complained of constant pain 6/10 in the left buttocks 
radiating down to the left popliteal area and left lateral 
calf and foot with numbness.  He indicated that he had flare-
ups of pain 7/10 in the same distribution and the left ankle 
from sitting upright for 30 minutes and lasting five minutes, 
which was relieved by getting up and walking.  The veteran 
also indicated that he had constant numbness of the left 
lateral calf and foot involving the 4th and 5th toes.  The 
veteran was limited to standing for 20 minutes and walking 
less than a mile from pain in ankle.  He also provided that 
his work and daily activities were affected in that he needed 
to get up every hour to stretch and had problems walking.  
The neurological examination showed normal orientation, 
memory, gait, stance, coordination and cranial nerve 
functions.  The veteran had normal deep tendon reflexes.  
However, he had decreased monofilament sensation in the left 
buttocks and posterior thigh and left lateral calf and foot 
and toes with normal sharp/dull discrimination.  There was 
normal proprioception in the ankle and decreased in 4th and 
5th toes.  The impression was radicular symptoms, left lower 
extremity associated with herniated nucleus pulposus and 
degenerative joint disease at L4-5.   

Initially, the Board notes that the October 2002 examination 
prior to discharge documented that the veteran described 
radiating pain down his left leg.  The examiner noted low 
back pain with left sciatic involvement.  Subsequent medical 
evidenced continued to document that the veteran had 
radicular pain, numbness and diminished sensation in the left 
lower extremity.  Further, the medical evidence of record 
documents a consistent disability picture of pain as well as 
numbness throughout the entire appeal period.  Thus, the 
Board finds that the veteran's service-connected radicular 
symptoms, left lower extremity, warrants a 10 percent rating 
from the date after the veteran's discharge from active duty, 
November 27, 2002.  

However, even though there has been documentation of 
diminished sensation, the medical evidence is silent with 
respect to any findings of motor weakness, atrophy or loss of 
strength in the left leg.  Further, there has been no finding 
of moderate sensory loss.  The most recent September 2007 VA 
examination report indicated a normal neurological 
examination, with the exception of the decrease sensation.  
The Board believes that the veteran's disability picture is 
consistent with mild disability warranting the current 10 
percent rating under Code 8520 for mild incomplete paralysis 
of the sciatic nerve.  Thus, a rating in excess of 10 percent 
is not warranted throughout the entire appeal period.  See 
Fenderson.

In conclusion, after reviewing the overall record, the Board 
finds that a 10 percent rating for the veteran's service-
connected radicular symptoms, left lower extremity is 
warranted from November 27, 2002.  However, a preponderance 
of the evidence is against a rating in excess of 10 percent 
for the veteran's service-connected radicular symptoms, left 
lower extremity.  As the preponderance of the evidence weighs 
against awarding a higher rating, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

A compensable rating for the veteran's service-connected 
residuals of blunt trauma, left eye, is not warranted.  
Further, prior to January 24, 2006, a rating in excess of 10 
percent for the veteran's service-connected herniated nucleus 
pulposus (HNP), degenerative joint disease, L4-5, is not 
warranted.  To that extent, the appeal is denied. 

A disability rating of 20 percent, but no higher, is 
warranted for the veteran's service-connected herniated 
nucleus pulposus (HNP), degenerative joint disease, L4-5, 
effective January 24, 2006.  A 10 percent rating, but no 
higher, for radicular symptoms, left lower extremity 
associated with bilateral spondylolysis with 
spondylolisthesis at L5 with scoliosis, is warranted, 
effective November 27, 2002.  To that extent, the appeal is 
granted, subject to applicable laws and regulations governing 
payment of VA monetary benefits.   




REMAND

Bacterial Streptococcus Viridans Endocarditis, Status Post 
Mitral Valve and Aortic Valve Replacement

The present appeal also includes the issue of entitlement to 
a higher evaluation for the veteran's service-connected 
bacterial streptococcus viridans endocarditis, status post 
mitral valve and aortic valve replacement.  In his September 
2007 hearing testimony, the veteran stated that in the past 
week, he had Holter Monitor testing for his heart through the 
VA.  At the time of the hearing, it did not appear that the 
clinical records from this testing had been generated.  Thus, 
the Board held the record open for 30 days so that the 
veteran could obtain these VA treatment records.  The most 
recent VA treatment records in the claims file obtained by 
the RO are from April 2007.  Further, at the hearing, the 
veteran submitted two VA treatment records from early 
September 2007.  However, it does not appear that the records 
concerning the September 2007 Holter Monitor testing have 
been submitted.  As VA medical records are constructively of 
record and must be obtained, the RO should obtain VA 
treatment records from April 2007 to the present, to 
specifically include any treatment records with respect to 
the Holter Monitor testing that was done sometime in 
September 2007.   See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 
Vet.App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from April 2007 to the present, to 
specifically include any treatment 
records with respect to the Holter 
Monitor testing that was done sometime in 
September 2007. 

2.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought on appeal can be granted.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


